UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 23,2009 China Agro Sciences Corp. (Exact name of registrant as specified in its charter) Florida 000-49687 33-0961490 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 101 Xinanyao Street, Jinzhou District, Dalian, Liaoning Province, PRC 116100 (Address of principal executive offices) (zip code) (212) 232-0120 (Registrant's telephone number, including area code) ––––– Copies to: Richard I. Anslow, Esq.
